 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                 ***
 7   JOEY JEANSONNE,                                     Case No. 2:18-cv-01060-RFB-CWH
 8                        Plaintiff,                                        ORDER
 9            v.
10   IDEA BUYER, LLC et al.,
11                      Defendants.
12
13       I.        INTRODUCTION
14            Before the Court is Plaintiff’s Motion for Remand & Sanctions (ECF No. 11). Having

15   reviewed the record, the Court finds good cause to GRANT the Motion as to remand and DENY

16   the Motion as to sanctions.

17
18      II.        FACTUAL FINDINGS

19            This case arises from a dispute regarding the marketing of an invention. Plaintiff claims
20   that the Defendant breached an agreement regarding the marketing and exploitation of the
21   invention or product. The Complaint and the Petition for Removal do not identify specific or
22   cognizable damages above $75,000. Plaintiff alleges in the Complaint that he made payments of
23   approximately $7,500 toward the partnership that he was fraudulently induced to enter. Defense
24   counsel has suggested that the parties had conversations, without specific identification of
25   particular damages, regarding settlement amounts above $75,000.
26            Plaintiff sued Defendants in state court on May 11, 2018. On June 12, 2018, Defendants
27   removed this case to federal court.
28
 1      III.      LEGAL STANDARD
 2             A defendant may remove a matter first filed in state court to a federal court if the federal
 3   court has original jurisdiction. 28 U.S.C. § 1441(a). Federal courts have original jurisdiction over
 4   actions where the matter in controversy is greater than $75,000 if there is complete diversity
 5   between the plaintiff and each defendant. 28 U.S.C. § 1332(a).
 6             Removal and subject matter jurisdiction statutes are strictly construed, and a defendant
 7   seeking removal has the burden to establish that removal is proper and any doubt is resolved
 8   against removability.” Hawaii ex rel. Louie v. HSBC Bank Nev., N.A., 761 F.3d 1027, 1034 (9th
 9   Cir. 2014) (citation and quotation marks omitted). A federal court should remand a case to state
10   court if any doubt exists as to the right to removal. Matheson v. Progressive Specialty Ins. Co.,
11   319 F.3d 1089, 1090 (9th Cir. 2003) (footnote omitted). Further, when “it is unclear or ambiguous
12   from the face of a state-court complaint whether the requisite amount in controversy is pled, the
13   removing defendant bears the burden of establishing, by a preponderance of the evidence, that the
14   amount in controversy exceeds the jurisdictional threshold.” Urbino v. Orkin Servs. of California,
15   Inc., 726 F.3d 1118, 1121–22 (9th Cir. 2013).
16
17      IV.       DISCUSSION
18             The Court finds that Defendants have not sufficiently established the amount in
19   controversy in this case. The Complaint does not identify nonspeculative damages in excess of
20   $75,000 in this case. Defendants’ reference to inchoate settlement discussions and potential
21   settlement amounts that are untethered to specific damages is insufficient to establish the amount
22   in controversy. The Court finds that the Defendant’s assertion of an amount in controversy in
23   excess of $75,000 is speculative and does not satisfy its burden.
24             The Court does not find, however, a basis for sanctions in this case. Based upon the record,
25   the Court does not find that the Petition for Removal was filed without any factual foundation.
26   Zaldivar v. City of Los Angeles, 780 F.2d 823, 831. (9th Cir. 1986).
27
28



                                                       -2-
 1      V.      CONCLUSION
 2           IT IS ORDERED that Plaintiff’s Motion to Remand (ECF No. 11) is GRANTED. The
 3   Request for sanctions is DENIED. The Clerk of the Court is instructed to remand this matter to
 4   the state court and close this case accordingly.
 5
 6           DATED: March 7, 2019.
 7
                                                              __________________________________
 8                                                            RICHARD F. BOULWARE, II
 9                                                            UNITED STATES DISTRICT JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                        -3-
